By JUDGE THOMAS D. HORNE
This is an action for Mandamus in which the Petitioner seeks the aid of the Court in seeking to retain his position as Activities Coordinator-Athletic Director at Park View High School in eastern Loudoun County. In his affidavit filed in support of his Petition, the Petitioner states that he is a teacher with continuing contract status. He states that he has not heretofore availed himself of administrative grievance procedures because:
I was informed by the Superintendent, Deputy Superintendent, and my Principal that the only right I had was to speak informally to the School Board ....
The matter came to be heard upon Petitioner’s Motion for a Temporary Injunction which would prohibit the Loudoun County School Board and Superintendent of Schools:
from advertising, interviewing, negotiating, and doing any act which interferes with . . . Petitioner’s right to serve as Activities Coordi*218nator-Athletic Director of the Park View High School for the 1989-1990 school year ....
The time within which Defendants may file responsive pleadings to the Petition for Writ of Mandamus has not passed.
In order for the Petitioner to prevail upon his request for temporary injunctive relief, he must not only demonstrate that such relief is necessary to the preservation of the status quo but that he is likely to prevail on the merits of the case. See generally Bryson, Handbook on Virginia Civil Procedure, p. 301 (2d ed. 1989). As counsel for the Defendants have observed, teachers are assigned to their positions each year and may be reassigned during the school year provided a reassignment during a school year shall not affect the teacher’s salary. Sections 22.1-297, 22.1-304 Code of Virginia, as amended. In addition, assignment of teachers within a school division is not "grievable" within the context of the statutory grievance procedures applicable to teachers. Section 22.1-306, Code of Virginia, as amended.
Accordingly, the request for the award of a temporary injunction must be denied as the Court cannot conclude, in light of the discretion granted the School Board to affect transfers, that it is likely that the Petitioner will prevail on that portion of his prayer for relief which would prohibit the Board from filling the position he previously held at Park View High School as Activities Coordinator-Athletic Director.
Furthermore, the Petitioner has not heretofore availed himself of the administrative grievance procedures provided by the statute and by regulations of the Virginia Board of Education. Although it is suggested that the Petitioner failed to note a grievance within fifteen working days following the event giving rise to any such grievance, this does not preclude him from seeking to establish "just cause" for his failure to comply with such procedure requirements. Subsection 2.2, 2.4, Procedure for Ad justing Grievances. As a determination as to the grievability of the other matters raised in the Petition are not before the Court on their request for temporary relief, the Court will not address them at this time.
*219The Court, upon the evidence before it, for purposes of consideration of the instant motion has assumed, without finally deciding, that the Petitioner is a "teacher" within the contemplation of the provisions of Article 3 of Chapter 15 and the regulations of the State Board.
Mr. Chapman may draw an Order denying the request for a temporary injunction and continuing the matter on the docket of the Court to which counsel for the Petitioner may note his exception.